TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 31, 2014



                                     NO. 03-13-00079-CR


                               David Michael Juarez, Appellant

                                                v.

                                  The State of Texas, Appellee




       APPEAL FROM 21ST DISTRICT COURT OF BASTROP COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND ROSE
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment revoking community supervision signed by the trial court.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s judgment but that there was error requiring correction.

Therefore, the Court modifies the trial court’s judgment to remove the assessment of $400 in

attorney’s fees. The Court affirms the judgment as modified. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.